‘_
            . .                               i

                                      -           -   I

                                -.
                  ,   .
 ].?~a. B. XL Sepp, Dbector tad
 ‘feather ?2ot*ire2cnt ~3yatezlof
.?,asc,in, Terns .
           .. . .  _:             ;       :
                                                  -



                                                          :.




                                                                   :




                                                               ,
               -.                              '.
                                                .
jm. B. 8, Sepp, Dire&or end Executivetie&-eta& Pa’@ 2
       ‘2

           The ori&nL act-prokng for delqed regiatre-
 tion (Ads1939, 46th’Lsg.,B.S., Cb; 2, H.B. ‘614;p. 546)
'pioviaodror the iswanoe of-oertiuoa copies or euoh se-
 oord$by the Stete Ke ietxar,but nt;deDO nxmtian oi the
 ioauanue of.eucboertffied copiesby tbo oountyalerk. 7%
 q~ottt.
       the r0uowing from SeotionI.8of House B*   6141
                   The State-W af.zaris ‘eubw-ed                    i.
    to a~~~t't~~-cert~~asfe.n  e n verlfloti L                                    .__
                                                                                    :
    fl?iOV%  nuez and shall  estxe.cetiiisd’oopiti
    of eucYreo&e as prov.  10ed r0r L seotioh21         I. ‘: .l’_.                        .
     (Rule5&i) of this not. Suoh oertifledoov,ioe
    hall be &nr+.~l%i%ie evidence~3.naillCourti end
    pleoeaof the Pa&e etated Zhsreon.’The State                           ‘_ .,
                                                                                   .


    Bureau of VitalStatistIotas
                                                                           ,.~
                              ~shall.turhishthe                ..    ._
    form8 upon wh%oh eauh reaorde.aref&led,and             -
    no otherform shell be used r"orthet pilr~pse.~
   . (Par8nyt~0ai m5m0a      aaai+
                                .        ‘.
                                                                     ‘.




         *        Th8*StateRegistrariireu~horize~                                      ,
    to acoe~t”t~eecertiMcatenh@n vc.ri%Y.ed
                                          21%tbe-
    abovemtnncr,and e!KU issua oex-tff%dooples
    of euoh reocrde.
                   as arov%dedfor-inSectQm 21
                                                                                        _.....
-                                                                                       1: cm
                                                                               .                          ..
                ..                i       .        .                               i,
                . -                                                :.-. .
me. Bi B. Sapp, Ddreotix-
                        and WautflrrsSooretary,P&g% S-




        ~l3m%~er;-th%‘%%oona%d later awndmsnt;(Atts 1941, .. .-..
47thLg., B.S., Ch. 56& U.B. 974) entirely dts the um@r-    :, ._)..
SOC%'elt-@&?3Z Of   tilB Y%XJt    8Slf3JldlM~t alId XOttilXl8.t~    th8,%3$.                  :
gorUng of t+ ar&lna& aot.aboveqcotsd (EL+ 6X). . . ..           ... .:
                                                                     I:
.    .:.
          S?e&o.noti.feol that‘~6are ‘o%ll%d.upo~ to d%tarmiq& :‘...’ :’
theeifeof thar~+i~~.ti~o ao&3 0r ~tie 47th Icgislitwe havq up-. ;_
on ape anuthyrmr fhe,~g,g+nal   act. P;%do.notb%IAvd tk%t      ‘:.,.,,.,
~0 Ust0mSnation    ,JgneoessaryLL order-to,yuW~r yauz +ea-’ :-    ._.:.
                                                                 1:.
                                                                      :
                                                                      ‘.
                                                                   :..T
    .     :     . . ..._
                       i._




                                                                                        ‘, . .-.
                                                                                               :..-
                                                                                                  ; ‘.
     .Rottisment
               S atem and ‘form&kg %ffcctfvgthg                                ’            :.;‘:
                                                                                                .‘._.
                                                                                                   :     ..
     provlsiowiof th% kot are .h%rgby
                                    vested in.%~,                                              ..
-_   State’.
           Boar& bf?.
                    Trustee83.
                             . . .                                                            %..       ..
       .     :    -.     :    . .         :                                                 .:;~”      , :

          +T)‘.Sttbjaetto to’ ‘-tatiorr;..~f
                                           ‘this                                        ; f),‘..
                                                                                            :.,:_
     A&; the State Board of Trusteesshall,fxoa
     t&s to tine, establishrules and ro&atfans                                 :            .‘,‘..’
     for.o.ldgib2lity
                    of m%mbership.andfor the a&                                                  ::
                                                                                               .~.
     z&n&&ration of ths’fundeOrotma .bythia~6ot                          -
     %nG for i;h%.
                trenaa@i.on.of its buaineaa.”                                           ._.
         It’.iawr &&an    that w&r these.prooisions the
Teatihor                   p&es any raesonable.reulstion
       Retlr%zwat~Bdaxd..may
for.thcj
       %g,faotiv&%&&&&ration of thu TcaoherEetfr%m%nt
tot-not’,ihoonsiet%nt.-~th.
                        .thq.gsn%fallaw! ._
                                  :         ,
                             ..

                                      .
                                                            .

                                                                          _’



      BB. Bd B. Sap& Directorand'&%outfv%Sko??%tary;Bag%
                                                       .4              " *j :


                   Th% T%aob%rRatlrementBoardmat Sraepdetailed
     .enU com@ta rotiords     of the tbonsandsof ~p%rroafi ocmpo~~tig
       its aamberahlp. One of them&        tiportadtdotaila'thatit
      nwt keep la the age rcioord    or its members. Thzo~& ex-             .
      pe~ls~osthe Board has found that t3~3mgri@f%al      %rpoxs ooour         .
     .j.n oortified oopiot~4'blrtb oortifioates     furnich%dby coan-        . ,,
      ty olerke. Th6 aorreotlonof them errora bcoanis        qtito a
     .probl%z~~  ther%iom, the Eoard-pissoda r%g&Lctfcmsc~u'icing -
      that oextiti%doopie5of belagodbirth oetitifiaatoa        provided :':- .
      by tJi%Boraauof Vital8tatisticsb% furnisb%b'tbe         R%tAr&       : ..
      gent Board. Th% type of oertifledaopg iaou%d.byth% F&e&            :
      W.VitaLStatistic;s     ia .a ~photozitatlio
                                                .a033.offi.original        '..
      'roooritwith a propm!oertffioateattaahedf,b%wto. T&%'pos-             _~
     .#ibility   or sny 6uoh.orzor$8, tborefortr,   el..w.rLatod. An-  " .__,::
      othw   Motor    Is present; Both the reoordsof.th%Retlremn~ ..          .:?'-
      Smtem aa.those dr th% Bumau.of Vital.Stat&Hits are 'hasd : :..~.:.          ..'
      ti~&SJtin.~   Z%otiU anyque&ion r%g&rd&ngtb% aert;ir"lcate- '. ...
      or a.mmb%r ar.lee,    a abeok of th8 records.orthe em Stat%          : .,. .
     ~qengfesyxdd be re~ti~%ly.clix&:~            ;'-1 .: '....           ;    ...
                                                                                 :~
              -:                      .:
                  In vfe&oi~theasPaote.-is,th~.regulet~o~'n~~%aeonr        :' ?.
      iI?&??33;are of the opinnf~n    that 1% is pot. Yottar%,th%ro-' .. '.
      we,    ailyiaed  that the f2oard.of Trust%%k~orth6 T%aoh%rR%-      .~ '.:
      tfrbamntSystfmmay fn.th3 exka*.qisa     oi i$iedisaretkmry.au-    ..      ..
      thorit vasted.    Lnthe'Boardpas~'a.r'egul.at~on  requuiring that      .-~
      a oertsiieU oopy of the delg sd biztli%%rfS;f%oats     of a mm-
..    her or the syotexn             g by-the Bureau or WitsI StatIf+
                           b%:provi;dp
     .tfcs,'ItXollow that gtm! qu%stion5.a.anawmidSn ?&e~aWm~-.                 f
     ative.
              I?%do IWt in .thi%O~$JX%& qi%@tiOIi  thC ‘Vim.Gie7.Or
     any oartfriedaopy‘oi,i.blrtha%rtFfloat%.ias?%d     by a oo.mty
     Ol.OZk.Op5nPon30, o-lz86. The TeaoherXetiremnt Dcu3rg
     aodd, ti it so chos6,accept suctka..aertiftcete    as.ageprwf0            ...~:
     iieoi.~~ly
              hold that the Teatiher~Retiratlent Eoard aza.y  in.the
             dr its dcnore.ttiona;ry autharitprequirethat swh~.
     ~exoreiss
     ooplesbe rurn~sh%dby th%.Stat%R%giae?a?*